Exhibit 10.1

STONE ENERGY CORPORATION

MARCH 1, 2017

DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

*  *  *  *  *

Participant:                                     

Grant Date:     March 1, 2017                             

Number of Restricted Stock Units Granted:                             1

*  *  *  *  *

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Stone Energy
Corporation, a corporation organized in the State of Delaware (the “Company”),
and the Participant specified above, pursuant to the Stone Energy Corporation
2017 Long Term Incentive Plan, as in effect and as amended from time to time
(the “Plan”), which is administered by the Committee and the Board; and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant; and

WHEREAS, for purposes of this Agreement, the Company has deemed it appropriate
to award the Participant with the number of RSUs stated above which represents
an equivalent value of $[                ]2 which is the value of the
Participant’s Plan Year 2017 equity award for serving as a non-employee director
on the Company’s Board of Directors; and

WHEREAS, the Company has utilized the price per share of the Company’s Common
Stock as of the date of the Company’s emergence from bankruptcy which was
established to be $18.56 per share as of February 28, 2017.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby
mutually covenant and agree as follows:

1.    Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are

 

 

1  Chairman = 13,082 RSUs; other Board members = 9,811 RSUs.

2 

Chairman = $242,800; other Board members = $182,100



--------------------------------------------------------------------------------

expressly intended not to apply to the Award provided hereunder), all of which
terms and provisions are made a part of and incorporated into this Agreement as
if they were each expressly set forth herein. Except as provided otherwise
herein, any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan. The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

2.    Grant of Restricted Stock Unit Award. The Company hereby grants the number
of RSUs specified above to the Participant, as of the Grant Date stated above.
Except as otherwise provided by the Plan, the Participant agrees and understands
that nothing contained in this Agreement provides, or is intended to provide,
the Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of the shares of Common Stock underlying the RSUs, except as
otherwise specifically provided for in the Plan or this Agreement.

3.    Vesting.

(a)    Subject to the provisions of this Section 3, the RSUs subject to this
Award shall become fully vested on the date immediately prior to the Company’s
annual meeting of shareholders in the year following the Grant Date, provided
that the Participant has not incurred a “Separation from Service” within the
meaning of Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. Section
1.409A-1(h), other than due to the Participant’s death or removal from the Board
without cause, in which cases the RSUs shall become vested upon such event.
There shall be no proportionate or partial vesting in the periods prior to the
vesting date.

(b)    Corporate Change. All unvested RSUs shall become fully vested upon a
Corporate Change.

(c)    Board Discretion to Accelerate Vesting. In addition to the foregoing, the
Board may, in its sole discretion, accelerate vesting of the RSUs at any time
and for any reason.

(d)    Forfeiture. Except as set forth in Section 3(a), all unvested RSUs shall
be immediately forfeited upon the Participant’s termination of service with the
Board.

4.    Delivery of Shares.    Subject to the provisions of Section 17 hereof,
within ten (10) days following the applicable vesting date of the RSUs the
Participant shall receive the number of shares of Common Stock that correspond
to the number of RSUs that have become vested on the applicable vesting date,
less a number of shares of Common Stock equal to the product of (i) the Fair
Market Value of the shares of Common Stock on the delivery date and (ii) the
highest marginal Federal tax rate applicable to individuals, with the result
rounded down to the nearest whole share (the “Tax Reduction”). The Fair Market
Value of the shares of Common Stock subject to the Tax Reduction shall be paid
to the Participant in cash at the same time as the delivery of the shares of
Common Stock pursuant to this Section 4 (collectively, the “RSU Settlement”).

 

2



--------------------------------------------------------------------------------

5.    Dividends; Rights as Stockholder. Cash dividends on the number of shares
of Common Stock issuable hereunder shall be credited to a dividend book entry
account on behalf of the Participant with respect to each RSU granted to the
Participant; provided that such cash dividends shall not be deemed to be
reinvested in shares of Common Stock and shall be held uninvested and without
interest and paid in cash at the same time that the shares of Common Stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof. Stock dividends on shares of Common Stock shall be credited
to a dividend book entry account on behalf of the Participant with respect to
each RSU granted to the Participant; provided that such stock dividends shall be
paid in shares of Common Stock at the same time that the shares of Common Stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof. Except as otherwise provided herein, the Participant shall
have no rights as a stockholder with respect to any shares of Common Stock
covered by any RSU unless and until the Participant has become the holder of
record of such shares.

6.    Non-Transferability. The RSUs, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned, pledged, encumbered or otherwise disposed of or
hypothecated in any way by the Participant (or any beneficiary of the
Participant who holds the RSUs as a result of a transfer by will or by the laws
of descent and distribution), other than in accordance with the provisions of
Section 13(e) of the Plan.

7.    Governing Law; Jurisdiction and Venue. All questions arising with respect
to the provisions of this Agreement shall be determined by application of the
laws of the State of Delaware, without giving any effect to any conflict of law
provisions thereof, except to the extent Delaware law is preempted by federal
law. The obligation of the Company to sell and deliver Common Stock hereunder is
subject to applicable laws and to the approval of any governmental authority
required in connection with the authorization, issuance, sale, or delivery of
such Common Stock. The Company and the Participant shall irrevocably and
unconditionally (a) submit in any proceeding relating to the Plan or this
Agreement, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts located in
Louisiana, the court of the United States of America for the Western District of
Louisiana, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such state court or, to the extent permitted by law, in
such federal court, (b) consent that any such Proceeding may and shall be
brought in such courts and waives any objection that the Company and the
Participant may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to the Plan or this Agreement, (d) agree
that service of process in any such Proceeding may be effected by mailing a copy
of such process by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to such party, in the case of a Participant, at
the Participant’s address shown in the books and records of the Company or, in
the case of the Company, at the Company’s principal offices, attention General
Counsel, and (e) agree that nothing in the Plan shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Delaware.

 

3



--------------------------------------------------------------------------------

8.    Withholding of Tax. If the Participant is subject to wage withholding at
the source under the Code with respect compensation paid to the Participant by
the Company, then the following provisions of this Section 8 shall apply: The
Company may require the Participant to pay to the Company, an amount the Company
deems necessary to satisfy its current or future obligation to withhold federal,
state or local income or other taxes, if any, that the Participant incurs as a
result of the Award. With respect to any required tax withholding, the
Participant may (a) direct the Company to withhold from the shares of Common
Stock to be issued to the Participant under this Agreement, an amount sufficient
to satisfy any federal, state, local and foreign taxes of any kind (including,
but not limited to, the Participant’s FICA and SDI obligations) which the
Company, in its sole discretion, deems necessary to be withheld or remitted to
comply with the Code and/or any other applicable law, rule or regulation with
respect to the RSUs (such amount, in the aggregate, the “Withholding
Obligation”), which determination will be based on the shares’ Fair Market Value
at the time such determination is made; (b) deliver to the Company shares of
Common Stock sufficient to satisfy the Withholding Obligation, based on the
shares’ Fair Market Value at the time such determination is made; or (c) deliver
cash to the Company sufficient to satisfy the Withholding Obligation. Without
limiting the foregoing, the Company shall withhold shares of Common Stock
otherwise deliverable to the Participant hereunder in order to pay the
Participant’s income and employment taxes due upon vesting of the RSUs, but only
to the extent permitted by applicable accounting rules so as not to affect
accounting treatment.

9.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates, if any, representing shares of Common Stock issued pursuant to
this Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates, if any, representing shares of
Common Stock acquired pursuant to this Agreement in the possession of the
Participant in order to carry out the provisions of this Section 9.

10.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:

(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933 (the
“Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in this Section 10.

(b)    The shares of Common Stock issuable hereunder must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to such shares of Common Stock and the Company is under no
obligation to register such shares of Common Stock (or to file a “re-offer
prospectus”).

(c)    If the Participant is deemed to be an affiliate within the meaning of
Rule 144 of the Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and

 

4



--------------------------------------------------------------------------------

(C) other terms and conditions of Rule 144 or any exemption therefrom are
complied with, and (ii) any sale of the shares of Common Stock issuable
hereunder may be made only in limited amounts in accordance with the terms and
conditions of Rule 144 or any exemption therefrom.

(d)    The Participant is an “accredited investor” within the meaning of
Regulation D of the Act.

11.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. This Agreement may be amended by the Board or by the Committee
at any time (a) if the Board or the Committee determines, in its sole
discretion, that an amendment is necessary or advisable in light of any addition
to or change in any federal or state, tax or securities law or other law or
regulation, which change occurs after the Grant Date and by its terms applies to
the Award; or (b) other than in the circumstances described in clause (a) or
provided in the Plan, with the Participant’s consent.

12.    Notices. All notices required or permitted under this Agreement must be
in writing and personally delivered or sent by certified mail, return receipt
requested, and shall be deemed to be delivered on the date on which it is
actually received by the person to whom it is properly addressed, in the case of
a Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel. Any person entitled to notice hereunder may waive
such notice in writing.

13.    No Right to Employment. Any questions as to whether and when there has
been a termination and the cause of such termination shall be determined in the
sole discretion of the Committee. Nothing in this Agreement confers upon you the
right to continue in the employ of or performing services for the Company or any
Subsidiary, or interfere in any way with the rights of the Company or any
Subsidiary to terminate a Participant’s employment or service relationship at
any time, subject to any employment agreement or other service agreement in
effect between the Company and the Participant.

14.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

15.    Compliance with Laws. Notwithstanding any provision of this Agreement to
the contrary, the issuance of the RSUs (and the shares of Common Stock upon
settlement of the RSUs) pursuant to this Agreement will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Common Stock may then be listed. No Common Stock will be
issued hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be

 

5



--------------------------------------------------------------------------------

listed. In addition, Common Stock will not be issued hereunder unless (a) a
registration statement under the Act, is at the time of issuance in effect with
respect to the shares issued or (b) in the opinion of legal counsel to the
Company, the shares issued may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Act. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares subject to the Award will relieve the
Company of any liability in respect of the failure to issue such shares of
Common Stock as to which such requisite authority has not been obtained. As a
condition to any issuance hereunder, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect to such compliance as may be requested by the Company.
From time to time, the Board and appropriate officers of the Company are
authorized to take the actions necessary and appropriate to file required
documents with governmental authorities, stock exchanges, and other appropriate
Persons to make shares of Common Stock available for issuance.

16.    Section 409A. This Agreement and the Plan are intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that
this Award is subject to Section 409A of the Code, it shall be paid in a manner
that will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Committee or the Company and, in the
event that any amount or benefit under this Agreement or the Plan becomes
subject to penalties under Section 409A of the Code, responsibility for payment
of such penalties shall rest solely with the affected Participants and not with
the Company.

17.    Deferrals. If permitted by the Company, the Participant may elect,
subject to the terms and conditions of the Plan and any other applicable written
plan or procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Common Stock that would otherwise be distributed to the Participant hereunder,
which shall include for this purpose the number of shares of Common Stock
subject to the Tax Reduction (the “Deferred Shares”), consistent with the
requirements of Section 409A of the Code. Upon the vesting of RSUs that have
been so deferred, the applicable number of Deferred Shares shall be credited to
a bookkeeping account established on the Participant’s behalf (the “Account”).
Subject to Section 5 hereof, the RSU Settlement in respect of the Deferred
Shares credited to the Participant’s Account shall be distributed to the
Participant in accordance with the terms and conditions of the Plan and the
other applicable written plans or procedures of the Company, consistent with the
requirements of Section 409A of the Code. A Participant’s ability to elect
deferral of distributions under this Section 17 will at all times be subject to
applicable restrictions, if any, under the Company’s “blackout” policy or other
trading restriction imposed by the Company.

18.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns.

 

6



--------------------------------------------------------------------------------

The Participant shall not assign any part of this Agreement without the prior
express written consent of the Company, which consent may not be unreasonably
withheld, conditioned or delayed.

19.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

21.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

22.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

By signing below, the Participant hereby acknowledges receipt of the RSUs issued
on the Grant Date indicated above, which have been issued under the terms and
conditions of the Plan and this Agreement.

 

STONE ENERGY CORPORATION By:  

 

Name:   David H. Welch Title:   Chief Executive Officer and President Accepted
by:

 

[Name of Participant]

Date:   March 1, 2017

 

Confirmation of Receipt by Company:             By:  

 

            Name:   Lisa Jaubert             Title:   Senior Vice President,  
General Counsel, Secretary

 

8